Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed June 11, 2020. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costello, JR. et al. (US 2018/0067845 A1), in view of Pham (US 10,474,457 B1).

With respect to claim 1, Costello discloses a computing platform, comprising:
at least one processor ([0021], processor); and
memory storing computer-readable instructions that, when executed by the at least one processor ([0021], memory modules), cause the computing platform to:
extract, from a webpage, one or more components of the webpage ([0009] and [0027], object data related to user interface components retrieved and stored in a database);
determine, for a component of the one or more components, one or more attributes and one or more rules ([0004], using a baseline script to determine expected values of components);
retrieve, from a database and for the cluster of the plurality of clusters, a master test script (Abstract, [0032]-[0033], and Figure 1, generating a baseline test script which contains test steps for ascertaining missing component values);
generate, from the master script and based on the one or more attributes and the one or more rules, a test script for execution ([0004]-[0005], testing phase of a baseline script is entered and expected values component that caused a gap are retrieved from a database and used to rerun baseline script; baseline test script changes to a new test scripts);
run, for the webpage, the test script to validate the component ([0005], test script is executed using gap filled expected values); and
trigger, based on a determination whether the test script is successful, one or more recommendations associated with the component of the webpage ([0040]-[0041], if a test failure occurs, error correction is notified);
Costello does not explicitly teach the step to associate, by applying a clustering algorithm and based on the one or more attributes and the one or more rules, the component with a cluster of a plurality of clusters;
However, Pham discloses the step to associate, by applying a clustering algorithm and based on the one or more attributes and the one or more rules, the component with a cluster of a plurality of clusters (Col. 6, lines 32-47 and Col. 10, lines 10-31, using k-means clustering machine technique to test coding script);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Costello with the teachings of Pham and apply a clustering algorithm and associate components with clusters, in order to efficiently assist in building test scripts by applying machine learning to the cluster of components.
With respect to claim 2, the combination of Costello and Pham discloses the computing platform of claim 1, wherein Costello discloses the instructions to trigger the one or more recommendations comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
determine, based on a determination that the test script has failed and based on a virtual assistant, a cause for the test script to have failed ([0007]);
update, based on the cause, the test script ([0004]-[0005]); and
run, for the webpage, the updated test script to validate the component ([0005]).
With respect to claim 3, the combination of Costello and Pham discloses the computing platform of claim 2, wherein Costello discloses the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
perform a second extraction of the webpage ([0009];
determine, for the component and based on the second extraction, one or more second attributes and one or more second rules ([0004]); and
identify, based on a comparison of the one or more second attributes with the one or more attributes, and of the one or more second rules with the one or more rules, a change to the component, and wherein the updating the test script is based on the identified change ([0032]-[0033]).
With respect to claim 4, the combination of Costello and Pham discloses the computing platform of claim 1, wherein Costello discloses the determination whether the test script is successful comprises a determination that the test script is successful ([0005], determining whether expect values match actual values, if not, then test script has failed), and wherein the instructions to trigger the one or more recommendations comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
generate, based on a determination that the test script is successful, a report indicating that the test script is successful ([0024], test results are provided to reporting interfaces for dissemination to other devices); and
store, in the database, the test script (Figure 1, database 110 stores test scenarios).
With respect to claim 5, the combination of Costello and Pham discloses the computing platform of claim 4, wherein Costello discloses the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
provide, via a graphical user interface, the report ([0024]).
With respect to claim 6, the combination of Costello and Pham discloses the computing platform of claim 1, wherein Costello discloses the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
generate, from the webpage and for the component, a reference comprising a unique identifier associated with the component ([0030]-[0031], where element includes variable name and value)
wherein the associating the component with the cluster is based on the reference ([0022] and [0030]-[0031]).
With respect to claim 7, the combination of Costello and Pham discloses the computing platform of claim 1, wherein Costello discloses the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
train a machine learning model to determine the plurality of clusters ([0034].
With respect to claim 8, the combination of Costello and Pham discloses the computing platform of claim 1, wherein Costello discloses the instructions to generate the test script comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
generate, based on a functionality of the component, test data to validate the functionality ([0034]).
With respect to claim 9, the combination of Costello and Pham discloses the computing platform of claim 1, wherein Costello discloses the instructions to generate the test script comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
generate the test script based on one or more properties of the webpage (Claim 1).
With respect to claim 10, the combination of Costello and Pham discloses the computing platform of claim 1, wherein Costello discloses the component comprises one of: an object of the webpage, a property of the webpage, a name associated with the webpage, an action performed by the webpage, a tag associated with the webpage, a title of the webpage, a uniform resource locator for the webpage, and content of the webpage ([0031] and [0035], user interface components in browser application such as logo, font size, font style, and etc.).
	With respect to claim(s) 11-20, the method and non-transitory media of claim(s) 11-20 does/do not limit or further define over the computing platform of claim(s) 1-5 and 7-10. The limitations of claim(s) 11-20 is/are essentially similar to the limitations of claim(s) 1-5 and 7-10. Therefore, claim(s) 11-20 is/are rejected for the same reasons as claim(s) 1-5 and 7-10. Please see rejection above.	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        May 19, 2022